Case 2:20-cv-01437-ODW-AS Document 41 Filed 05/26/20 Page 1 of 35 Page ID #:554




   1 Ethan J. Brown (SBN 218814)
       (ethan@bnsklaw.com)
   2 Geoffrey A. Neri (SBN 258802)
       (geoff@bnsklaw.com)
   3 BROWN, NERI, SMITH & KHAN LLP
       11601 Wilshire Blvd., Suite 2080
   4 Los Angeles, California 90025
       Telephone: (310) 593-9890
   5 Facsimile:   (310) 593-9980
   6
       Attorneys for Defendants
   7 Jose Hernandez, Silverio Coronado, Aurelio Zavaleta,
       Uzziel Joaquin, Jonathan Mendoza, David Mendoza,
   8 Benjamin Joaquin and Jose Luis Estrada
   9

  10                       UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
  11                            WESTERN DIVISION
  12

  13
       SOCHIL MARTIN,                         Case No.: 2:20-CV-01437-OWD (ASx)
  14
                   Plaintiff,
                                              DEFENDANT JOSE LUIS
  15
             v.                               ESTRADA’S ANSWER TO
                                              COMPLAINT OF PLAINTIFF
  16 LA LUZ DEL MUNNDO, an                    SOCHIL MARTIN
       unincorporated association, NAASON
  17 JOAQUIN GARCIA, an individual, EL
       CONSEJO DE OBISPOS, an
  18 unincorporated association, GILBERTO
       GARCIA GRANADOS, an individual,
  19 JOSE HERNANDEZ, an individual,
       UZZIEL JOAQUIN, an individual,
  20 SILVERIO CORONADO, an
       individual, AURELIO ZAVALETA, an
  21 individual, JOSE LUIS ESTRADA, an
       individual, JONATHAN MENDOZA,
  22 an individual, ALMA ZAMORA DE
       JOAQUIN, an individual, BENJAMIN
  23 JOAQUIN GARCIA, an individual,
       RAHEL JOAQUIN GARCIA, an
  24 individual, ADORAIM JOAQUIN
       ZAMORA, an individual, DAVID
  25 MENDOZA, an individual and DOES 1

  26
       through 10, inclusive.

  27
                   Defendants.

  28

                                          ANSWER
Case 2:20-cv-01437-ODW-AS Document 41 Filed 05/26/20 Page 2 of 35 Page ID #:555




   1        Defendant Jose Luis Estrada (“Defendant”), an individual, hereby submits the
   2 following Answer to the unverified Complaint (“Complaint”) of Plaintiff Sochil

   3 Martin (“Plaintiff” or “Martin”), and Affirmative Defenses.

   4                                    INTRODUCTION
   5        1.    Defendant denies each allegation of Paragraph 1 of the Complaint.
   6        2.    Defendant denies each allegation of Paragraph 2 of the Complaint.
   7        3.    Defendant denies each allegation of Paragraph 3 of the Complaint.
   8        4.    Defendant denies each allegation of Paragraph 4 of the Complaint.
   9        5.    Defendant denies each allegation of Paragraph 5 of the Complaint.
  10        6.    Defendant denies each allegation of Paragraph 6 of the Complaint.
  11        7.    Defendant denies each allegation of Paragraph 7 of the Complaint.
  12        8.    Defendant denies each allegation of Paragraph 8 of the Complaint.
  13        9.    Defendant denies each allegation of Paragraph 9 of the Complaint.
  14                           JURISDICTION AND VENUE
  15        10.   The allegations contained in Paragraph 10 state legal conclusions to
  16 which no response is required. To the extent a response is required, Defendant denies

  17 the allegations of paragraph 10.

  18        11.   The allegations contained in Paragraph 11 state legal conclusions to
  19 which no response is required. To the extent a response is required, Defendant denies

  20 the allegations of paragraph 11.

  21        12.   The allegations contained in Paragraph 12 state legal conclusions to
  22 which no response is required. To the extent a response is required, Defendant denies

  23 the allegations of paragraph 12.

  24                                    THE PARTIES
  25        13.   To the extent the allegations contained in Paragraph 13 pertain to
  26 Defendant, Defendant denies the allegations in Paragraph 13. Defendant otherwise

  27

  28
                                               1
                            ANSWER AND AFFIRMATIVE DEFENSES
Case 2:20-cv-01437-ODW-AS Document 41 Filed 05/26/20 Page 3 of 35 Page ID #:556




   1 lacks information or knowledge sufficient to form a belief as to the truth of the

   2 allegations in Paragraph 13, and on that basis, denies same.

   3        14.    In response to Paragraph 14 of the Complaint, Defendant admits there is
   4 a La Luz Del Mundo church in Guadalajara, Mexico. Defendant admits that there are

   5 legal entities incorporated in California and registered with the Secretary of State that

   6 practice La Luz Del Mundo religious doctrine and practices.              The remaining
   7 allegations of Paragraph 14 are legal conclusions to which no response is required.

   8 Insofar as and to the extent a response is required, Defendant denies the allegations
   9 of Paragraph 14.

  10        15.    In response to Paragraph 15 of the Complaint, Defendant denies the
  11 allegations therein.

  12        16.     In response to Paragraph 16 of the Complaint, Defendant denies the
  13 allegations therein.

  14        17.    In response to Paragraph 17 of the Complaint, Defendant denies the
  15 allegations therein.

  16        18.    In response to Paragraph 18 of the Complaint, Defendant admits that
  17 there are legal entities incorporated in Mexico that practice La Luz Del Mundo

  18 religious doctrine and practices. Defendant denies the remaining allegations therein,

  19 as characterized.

  20        19.    In response to Paragraph 19 of the Complaint, Defendant admits that
  21 Defendant Naasón Joaquin Garcia is a United States citizen and that he has traveled

  22 between Mexico and California from time to time. The allegations regarding

  23 “residence” is a legal assertion which does not require an answer. To the extent any

  24 response is required, Defendant lacks knowledge or information sufficient to support

  25 the truth of the allegation and, on that basis, the allegation is denied. Defendant denies

  26 the remaining allegations therein.

  27

  28
                                                  2
                             ANSWER AND AFFIRMATIVE DEFENSES
Case 2:20-cv-01437-ODW-AS Document 41 Filed 05/26/20 Page 4 of 35 Page ID #:557




   1        20.   In response to Paragraph 20 of the Complaint, Defendant admits that the
   2 Defendant Naasón Garcia is the son of Samuel Joaquín Flores. The allegation

   3 regarding “residence” is a legal conclusion, to which no response is required. To the

   4 extent any response is required, the allegation is denied. Defendant denies each

   5 remaining allegation therein.

   6        21.   In response to Paragraph 21 of the Complaint, Defendant admits that
   7 Defendant Naasón Garcia served as a minister of the church located at 112 North

   8 Arizona Avenue, Los Angeles, California. Defendant denies the remaining allegations
   9 therein.

  10        22.   In response to Paragraph 22 of the Complaint, the allegation that LLDM
  11 is an “unincorporated association” is a legal conclusion, to which no response is

  12 required. To the extent any response is required, the allegation is denied. Defendant

  13 admits that Defendant Naasón Garcia holds the title Apostle, that he became Apostle

  14 on December 14, 2014. Defendant denies the remaining allegations therein.

  15        23.   In response to Paragraph 23 of the Complaint, the allegation that
  16 Defendant International Berea USA, dba Casa Cultural Barea USA (“CCB”) is an

  17 “unincorporated association” is a legal conclusion, to which no response is required.

  18 To the extent any response is required, the allegation is denied. Defendant denies the

  19 remaining allegations therein, as alleged.

  20        24.   In response to Paragraph 24 of the Complaint, Defendant denies the
  21 allegations therein.

  22        25.   In response to Paragraph 25 of the Complaint, the allegation that
  23 Defendant el Consejo de Obispos (translation, Council of Bishops) is an

  24 “unincorporated association” is a legal conclusion, to which no response is required.

  25 To the extent any response is required, the allegation is denied. Defendant denies the

  26 remaining allegations therein, as alleged.

  27

  28
                                                  3
                            ANSWER AND AFFIRMATIVE DEFENSES
Case 2:20-cv-01437-ODW-AS Document 41 Filed 05/26/20 Page 5 of 35 Page ID #:558




   1        26.    In response to Paragraph 26 of the Complaint, Defendant admits that
   2 Defendant Gilberto García Granados is a Mexican citizen and that he is a Bishop. The

   3 allegations regarding “unincorporated association” and “residence” are legal

   4 conclusions, to which no response is required. To the extent any response is required,

   5 the allegations are denied. Defendant denies the remaining allegations therein.

   6        27.    In response to Paragraph 27 of the Complaint, Defendant admits that
   7 Defendant Jose Hernandez is a United States citizen and that he is a Bishop. The

   8 allegations regarding “unincorporated association” and “residence” are legal
   9 conclusions, to which no response is required. To the extent any response is required,

  10 the allegations are denied. Defendant denies the remaining allegations therein.

  11        28.    In response to Paragraph 28 of the Complaint, Defendant admits
  12 Defendant Uzziel Joaquin is a United States citizen, is the son of Samuel Garcia, is

  13 the brother of Naasón Garcia, and is a Bishop. The allegations regarding

  14 “unincorporated association” and “residence” are legal conclusions, to which no

  15 response is required. To the extent any response is required, the allegations are denied.

  16 Defendant denies the remaining allegations therein.

  17        29.    In response to Paragraph 29 of the Complaint, Defendant admits
  18 Defendant Silverio Coronado is a Bishop. The allegations regarding “unincorporated

  19 association” and “residence” are legal conclusions, to which no response is required.

  20 To the extent any response is required, the allegations are denied. Defendant denies

  21 the remaining allegations therein.

  22        30.    In response to Paragraph 30 of the Complaint, Defendant admits
  23 Defendant Aurelio Zavaleto is a Bishop. The allegations regarding “unincorporated

  24 association” and “residence” are legal conclusions, to which no response is required.

  25 To the extent any response is required, the allegations are denied. Defendant denies

  26 the remaining allegations therein.

  27

  28
                                                 4
                             ANSWER AND AFFIRMATIVE DEFENSES
Case 2:20-cv-01437-ODW-AS Document 41 Filed 05/26/20 Page 6 of 35 Page ID #:559




   1        31.    In response to Paragraph 31 of the Complaint, Defendant admits
   2 Defendant Jose Luis Estrada is a Bishop. The allegations regarding “unincorporated

   3 association” and “residence” are legal conclusions, to which no response is required.

   4 To the extent any response is required, the allegations are denied. Defendant denies

   5 the remaining allegations therein.

   6        32.    In response to Paragraph 32 of the Complaint, Defendant admits
   7 Defendant Jonathan Mendoza is a Bishop. The allegations regarding “unincorporated

   8 association” and “residence” are legal conclusions, to which no response is required.
   9 To the extent any response is required, the allegations are denied. Defendant denies

  10 the remaining allegations therein.

  11        33.    In response to Paragraph 33 of the Complaint, Defendant denies that Ms.
  12 Martin has suffered any losses or damages and denies the allegations of wrongful

  13 conduct. Defendant lacks knowledge or information sufficient to form a belief about

  14 the truth of the remaining allegations therein and, on that basis, denies each allegation.

  15         34.   In response to Paragraph 34 of the Complaint, Defendant admits that
  16 Alma Zamora de Joaquin is a United States citizen and that she is Defendant Naasón

  17 Joaquin Garcia’s wife. The allegations regarding “residence” is a legal conclusion, to

  18 which no response is required. To the extent any response is required, the allegation

  19 is denied. Defendant denies the remaining allegations therein.

  20        35.    In response to Paragraph 35 of the Complaint, Defendant admits that
  21   Defendant Benjamin Joaquín García is a United States citizen and that he is
  22   Defendant Naasón Garcia’s brother. The allegation regarding “residence” is a legal
  23   conclusion, to which no response is required. To the extent any response is
  24   required, the allegation is denied. Defendant denies the remaining allegations
  25   therein.
  26        36.    In response to Paragraph 36 of the Complaint, Defendant admits that
  27   Rahel Joaquín García is a United States citizen and is Defendant Naasón Garcia’s
  28
                                                  5
                             ANSWER AND AFFIRMATIVE DEFENSES
Case 2:20-cv-01437-ODW-AS Document 41 Filed 05/26/20 Page 7 of 35 Page ID #:560




   1   sister. The allegation regarding “residence” is a legal conclusion, to which no
   2   response is required. To the extent any response is required, the allegation is
   3   denied. Defendant denies the remaining allegations therein.
   4        37.    In response to Paragraph 37 of the Complaint, Defendant admits that
   5   Adoraim Joaquín Zamora is a United States citizen and that he is Naasón Garcia’s
   6   son. The allegation regarding “residence” is a legal conclusion, to which no
   7   response is required. To the extent any response is required, the allegation is
   8   denied. Defendant denies the remaining allegations therein.
   9        38.    In response to Paragraph 38 of the Complaint, Defendant admits that
  10   David Mendoza is a United States citizen. Defendant denies the remaining
  11   allegations therein.
  12        39.    In response to Paragraph 39 of the Complaint, this Paragraph contains
  13   legal assertions which do not require a response. To the extent any response is
  14   required, each and every allegation is denied.
  15                                 GENERAL ALLEGATIONS
  16        40.    In response to Paragraph 40 of the Complaint, Defendant denies each
  17   allegation therein, including Plaintiff’s characterizations of religious doctrine.
  18        41.    In response to Paragraph 41 of the Complaint, Defendant denies each
  19   allegation therein, including Plaintiff’s characterizations of religious doctrine.
  20        42.    In response to Paragraph 42 of the Complaint, Defendant denies each
  21   allegation therein, including Plaintiff’s characterizations of religious doctrine.
  22        43.    In response to Paragraph 43 of the Complaint, Defendant admits there
  23   is a church in Guadalajara, Mexico. Defendant otherwise denies each remaining
  24   allegation therein.
  25        44.    In response to Paragraph 44 of the Complaint, Defendant denies each
  26   allegation therein, including Plaintiff’s characterizations of religious doctrine.
  27

  28
                                                  6
                              ANSWER AND AFFIRMATIVE DEFENSES
Case 2:20-cv-01437-ODW-AS Document 41 Filed 05/26/20 Page 8 of 35 Page ID #:561




   1   Defendant further asserts First Amendment Rights regarding allegations as to
   2   religion and religious doctrine.
   3         45.   In response to Paragraph 45 of the Complaint, Defendant denies each
   4   allegation therein, including Plaintiff’s characterizations of religious doctrine.
   5         46.   In response to Paragraph 46 of the Complaint, Defendant denies the
   6   allegations therein.
   7         47.   In response to Paragraph 47 of the Complaint, Defendant admits that
   8   Defendant Naasón Garcia is the spiritual guide of the La Luz Del Mundo religious
   9   beliefs and that the ecclesiastical structure of these beliefs is hierarchical in nature.
  10   Except as otherwise admitted, Defendant denies each remaining allegation therein,
  11   including Plaintiff’s characterizations of religious doctrine.
  12         48.   In response to Paragraph 48 of the Complaint, Defendant denies each
  13   allegation therein, including Plaintiff’s characterizations of ecclesiastical
  14   procedures and doctrine.
  15         49.   In response to Paragraph 49 of the Complaint, Defendant denies each
  16   allegation therein.
  17         50.   In response to Paragraph 50 of the Complaint, Defendant denies each
  18   allegation therein.
  19         51.   In response to Paragraph 51 of the Complaint, Defendant alleges that
  20   the information posted on Facebook speaks for itself. Defendant otherwise denies
  21   each remaining allegation therein.
  22         52.   In response to Paragraph 52 of the Complaint, Defendant denies each
  23   allegation therein.
  24         53.   In response to Paragraph 53 of the Complaint, Defendant denies each
  25   allegation therein, including Plaintiff’s characterizations of religious doctrine.
  26         54.   In response to Paragraph 54 of the Complaint, Defendant denies each
  27   allegation therein, including Plaintiff’s characterizations of religious doctrine.
  28
                                                   7
                              ANSWER AND AFFIRMATIVE DEFENSES
Case 2:20-cv-01437-ODW-AS Document 41 Filed 05/26/20 Page 9 of 35 Page ID #:562




   1   Defendant further asserts First Amendment Rights regarding allegations as to
   2   religion and religious doctrine.
   3        55.    In response to Paragraph 55 of the Complaint, Defendant denies each
   4   allegation therein, including Plaintiff’s characterizations of religious doctrine.
   5        56.    In response to Paragraph 56 of the Complaint, Defendant denies each
   6   allegation therein, including Plaintiff’s characterizations of religious doctrine.
   7        57.    In response to Paragraph 57 of the Complaint, Defendant denies each
   8   allegation therein, including Plaintiff’s characterizations of religious doctrine.
   9        58.    In response to Paragraph 58 of the Complaint, Defendant denies each
  10   allegation therein, including Plaintiff’s characterizations of religious doctrine.
  11        59.    In response to Paragraph 59 of the Complaint, Defendant admits that
  12   services are generally held three times per day and twice on Sundays. Defendant
  13   denies the remaining allegations therein, including Plaintiff’s characterizations of
  14   religious doctrine.
  15        60.    In response to Paragraph 60 of the Complaint, Defendant denies the
  16   allegations therein.
  17        61.    In response to Paragraph 61 of the Complaint, Defendant admits that
  18   members are advised of the use of certain donations, including for certain special
  19   projects. Defendant denies the remaining allegation therein.
  20        62.    In response to Paragraph 62 of the Complaint, Defendant admit that
  21   members are advised of the use of certain donated funds. Defendant denies each
  22   remaining allegation therein.
  23        63.    In response to Paragraph 63 of the Complaint, Defendant denies each
  24   allegation therein.
  25        64.    In response to Paragraph 64 of the Complaint, Defendant denies each
  26   allegation therein.
  27

  28
                                                  8
                              ANSWER AND AFFIRMATIVE DEFENSES
Case 2:20-cv-01437-ODW-AS Document 41 Filed 05/26/20 Page 10 of 35 Page ID #:563




    1        65.    In response to Paragraph 65 of the Complaint, Defendant denies each
    2   allegation therein.
    3        66.    In response to Paragraph 66 of the Complaint, Defendant admits that
    4   Defendant Benjamin Joaquin is a part-owner of a residential property in Palos
    5   Verdes, California. Defendant denies the remaining allegations therein.
    6        67.    In response to Paragraph 67 of the Complaint, Defendant denies the
    7   allegations therein.
    8        68.    In response to Paragraph 68 of the Complaint, Defendant denies the
    9   allegations therein.
   10        69.    In response to Paragraph 69 of the Complaint, Defendant denies the
   11   allegations therein.
   12        70.    In response to Paragraph 70 of the Complaint, Defendant admits that
   13   members are encouraged to make donations to the church where they attend
   14   services. Defendant denies the remaining allegations therein.
   15        71.    In response to Paragraph 71 of the Complaint, Defendant admits that
   16   individuals do provide volunteer services. Defendant denies the remaining
   17   allegations therein.
   18        72.    In response to Paragraph 72 of the Complaint, Defendant admits that
   19   members celebrate Defendant Naasón Garcia’s birthday. Defendant denies the
   20   remaining allegations therein.
   21        73.    In response to Paragraph 73 of the Complaint, Defendant denies the
   22   allegations therein.
   23        74.    In response to Paragraph 74 of the Complaint, Defendant denies the
   24   allegations therein, including Plaintiff’s characterizations of religious doctrine.
   25   Defendant further asserts First Amendment Rights regarding allegations as to
   26   religion and religious doctrine.
   27

   28
                                                   9
                               ANSWER AND AFFIRMATIVE DEFENSES
Case 2:20-cv-01437-ODW-AS Document 41 Filed 05/26/20 Page 11 of 35 Page ID #:564




    1        75.    In response to Paragraph 75 of the Complaint, Defendant denies the
    2   allegations therein, including Plaintiff’s characterizations of religious doctrine.
    3   Defendant further asserts First Amendment Rights regarding allegations as to
    4   religion and religious doctrine.
    5        76.    In response to Paragraph 76 of the Complaint, Defendant denies the
    6   allegations therein, including Plaintiff’s characterizations of religious doctrine.
    7   Defendant further asserts First Amendment Rights regarding allegations as to
    8   religion and religious doctrine.
    9        77.    In response to Paragraph 77 of the Complaint, Defendant denies each
   10   allegation therein.
   11        78.    In response to Paragraph 78 of the Complaint, Defendant denies each
   12   allegation therein.
   13        79.    In response to Paragraph 79 of the Complaint, Defendant denies each
   14   allegation therein.
   15        80.    In response to Paragraph 80 of the Complaint, Defendant denies each
   16   allegation therein.
   17        81.    In response to Paragraph 81 of the Complaint, Defendant admits the
   18   existence of a group called Los Incondicionales. Defendant denies each remaining
   19   allegation therein, including Plaintiff’s characterizations of religious doctrine.
   20        82.    In response to Paragraph 82 of the Complaint, Defendant denies each
   21   allegation therein, including Plaintiff’s characterizations of religious doctrine.
   22        83.    In response to Paragraph 83 of the Complaint, Defendant denies each
   23   allegation therein, including Plaintiff’s characterizations of religious doctrine.
   24        84.    In response to Paragraph 84 of the Complaint, Defendant denies each
   25   allegation therein, including Plaintiff’s characterizations of religious doctrine.
   26        85.    In response to paragraph 85 of the Complaint, Defendant is informed
   27   and believes that Plaintiff’s mother suffered from drug and alcohol abuse and
   28
                                                  10
                              ANSWER AND AFFIRMATIVE DEFENSES
Case 2:20-cv-01437-ODW-AS Document 41 Filed 05/26/20 Page 12 of 35 Page ID #:565




    1   abandoned Plaintiff at a young age. Defendant denies each remaining allegation
    2   therein, including Plaintiff’s characterizations of religious doctrine.
    3        86.    In response to Paragraph 86 of the Complaint, Defendant lacks
    4   knowledge or information that would support the truth of the allegations therein
    5   and, on that basis, denies each allegation.
    6        87.    In response to Paragraph 87 of the Complaint, Defendant lacks
    7   knowledge or information that would support the truth of the allegations therein
    8   and, on that basis, denies each allegation.
    9        88.    In response to Paragraph 88 of the Complaint, Defendant denies each
   10   allegation therein.
   11        89.    In response to Paragraph 89 of the Complaint, Defendant denies each
   12   allegation therein. Defendant further denies Plaintiff’s characterizations of religious
   13   doctrine.
   14        90.    In response to Paragraph 90 of the Complaint, Defendant denies each
   15   allegation therein.
   16        91.    In response to Paragraph 91 of the Complaint, Defendant denies each
   17   allegation therein.
   18        92.    In response to Paragraph 92 of the Complaint, Defendant lacks
   19   knowledge or information that would support the truth of the allegations.
   20        93.    In response to Paragraph 93 of the Complaint, Defendant lacks
   21   sufficient knowledge or information that would support the truth of the allegations
   22   therein and, on that basis, denies each allegation therein.
   23        94.    In response to Paragraph 94 of the Complaint, Defendant lacks
   24   knowledge or information that would support the truth of the allegations and, on
   25   that basis, denies each allegation therein.
   26        95.    In response to Paragraph 95 of the Complaint, Defendant lacks
   27   knowledge or information that would support the truth of the allegations that
   28
                                                  11
                              ANSWER AND AFFIRMATIVE DEFENSES
Case 2:20-cv-01437-ODW-AS Document 41 Filed 05/26/20 Page 13 of 35 Page ID #:566




    1   Plaintiff sold church items. Except as otherwise admitted, Defendant denies each
    2   remaining allegation therein.
    3        96.    In response to Paragraph 96 of the Complaint, Defendant denies each
    4   allegation therein.
    5        97.    In response to Paragraph 97 of the Complaint, Defendant denies each
    6   allegation therein.
    7        98.    In response to Paragraph 98 of the Complaint, Defendant denies each
    8   allegation therein.
    9        99.    In response to Paragraph 99 of the Complaint, Defendant lacks
   10   knowledge or information that would support the truth of the allegations and, on
   11   that basis, denies each allegation therein.
   12        100. In response to Paragraph 100 of the Complaint, Defendant denies each
   13   allegation therein.
   14        101. In response to Paragraph 101 of the Complaint, Defendant denies each
   15   allegation therein.
   16        102. In response to Paragraph 102 of the Complaint, Defendant denies each
   17   allegation therein.
   18        103. In response to Paragraph 103 of the Complaint, Defendant denies each
   19   allegation therein.
   20        104. In response to Paragraph 104 of the Complaint, Defendant denies each
   21   allegation therein.
   22        105. In response to Paragraph 105 of the Complaint, Defendant is informed
   23   and believes that Plaintiff was in a car accident, that resulted in one death.
   24   Defendant lacks knowledge or information that would support the truth of the
   25   allegations remaining allegations and, on that basis, denies each allegation.
   26        106. In response to Paragraph 106 of the Complaint, Defendant lacks
   27   knowledge or information that would support the truth of the allegations as to
   28
                                                  12
                              ANSWER AND AFFIRMATIVE DEFENSES
Case 2:20-cv-01437-ODW-AS Document 41 Filed 05/26/20 Page 14 of 35 Page ID #:567




    1   whether Plaintiff planned to attend college, applied to New York University’s film
    2   school, was accepted, or directed her attention to California State University at
    3   Northridge and, on that basis, denies each allegation. Defendant denies each
    4   remaining allegation therein, including those allegations regarding Defendant
    5   Naasón Garcia.
    6         107. In response to Paragraph 107 of the Complaint, Defendant lacks
    7   knowledge or information that would support the truth of the allegations that she
    8   received a scholarship or the amount of the alleged scholarship and, on that basis,
    9   denies each allegation. Defendant denies each remaining allegation therein.
   10         108. In response to Paragraph 108 of the Complaint, Defendant lacks
   11   knowledge or information that would support the truth of the allegations that
   12   Plaintiff was “subjected to sexual abuse by her uncle,” and, on that basis, denies the
   13   allegation. Defendant denies each remaining allegation therein.
   14         109. In response to Paragraph 109 of the Complaint, Defendant denies each
   15   allegation therein.
   16         110. In response to Paragraph 110 of the Complaint, Defendant denies each
   17   allegation therein.
   18         111. In response to Paragraph 111 of the Complaint, Defendant denies each
   19   allegation therein.
   20         112. In response to Paragraph 112 of the Complaint, Defendant denies each
   21   allegation therein.
   22         113. In response to Paragraph 113 of the Complaint, Defendant lacks
   23   knowledge or information that would support the truth of the allegations that
   24   Plaintiff “got a job at a restaurant,” and, on that basis, denies the allegation.
   25   Defendant denies each remaining allegation therein.
   26         114. In response to Paragraph 114 of the Complaint, Defendant denies each
   27   allegation therein.
   28
                                                   13
                               ANSWER AND AFFIRMATIVE DEFENSES
Case 2:20-cv-01437-ODW-AS Document 41 Filed 05/26/20 Page 15 of 35 Page ID #:568




    1        115. In response to Paragraph 115 of the Complaint, Defendant denies each
    2   allegation therein.
    3        116. In response to Paragraph 116 of the Complaint, Defendant denies each
    4   allegation therein.
    5        117. In response to Paragraph 117 of the Complaint, Defendant denies each
    6   allegation therein.
    7        118. In response to Paragraph 118 of the Complaint, Defendant lacks
    8   knowledge or information that would support the truth of the allegations that Ms.
    9   Martin enrolled in film school classes and, on that basis, denies each allegation.
   10   Defendant denies the remaining allegations therein.
   11        119. In response to Paragraph 119 of the Complaint, Defendant denies each
   12   allegation therein.
   13        120. In response to Paragraph 120 of the Complaint, Defendant denies each
   14   allegation therein.
   15        121. In response to Paragraph 121 of the Complaint, Defendant is informed
   16   Plaintiff lived in Ensenada, Mexico for a period of time. Defendant lacks
   17   knowledge or information that would support the truth of the allegations that
   18   Plaintiff’s husband “worked for a local council woman” and, on that basis, denies
   19   the allegation. Defendant denies each remaining allegation therein.
   20        122. In response to Paragraph 122 of the Complaint, Defendant denies
   21   Plaintiff was coerced or called upon for any purposes by any Defendant in the
   22   Complaint. Defendant lacks knowledge or information that would support the truth
   23   of the remaining allegations therein and, on that basis, denies each allegation.
   24        123. In response to Paragraph 123 of the Complaint, Defendant admits there
   25   exists an entity called Regional Alliance of Student Professionals created for
   26   charitable purposes. Defendant denies Plaintiff’s remaining allegations therein.
   27

   28
                                                 14
                              ANSWER AND AFFIRMATIVE DEFENSES
Case 2:20-cv-01437-ODW-AS Document 41 Filed 05/26/20 Page 16 of 35 Page ID #:569




    1        124. In response to Paragraph 124 of the Complaint, Defendant denies each
    2   allegation therein.
    3        125. In response to Paragraph 125 of the Complaint, Defendant lacks
    4   knowledge or information that would support the truth of the allegations that
    5   Plaintiff’s husband “had a job with the local city council” or that she “lived near the
    6   poverty line” and, on that basis, denies the allegations. Defendant denies all
    7   remaining allegations therein.
    8        126. In response to paragraph 126 of the Complaint, Defendant denies each
    9   allegation therein.
   10        127. In response to paragraph 127 of the Complaint, Defendant admits that
   11   Samuel Garcia died in December 2014, that Defendant Naasón Garcia was not
   12   Samuel’s eldest son, and that it was announced at that time that Naasón Garcia
   13   would be the next Apostle. Defendant denies each remaining allegation.
   14        128. In response to Paragraph 128 of the Complaint, Defendant denies each
   15   allegation therein.
   16        129. In response to Paragraph 129 of the Complaint, Defendant denies each
   17   allegation therein.
   18        130. In response to Paragraph 130 of the Complaint, Defendant denies each
   19   allegation therein. Defendant further denies Plaintiff’s characterizations of religious
   20   doctrine and asserts First Amendment Rights regarding allegations as to religion
   21   and religious doctrine.
   22        131. In response to Paragraph 131 of the Complaint, Defendant denies each
   23   allegation therein.
   24        132. In response to Paragraph 132 of the Complaint, Defendant denies each
   25   allegation therein.
   26        133. In response to Paragraph 133 of the Complaint, Defendant denies each
   27   allegation therein.
   28
                                                  15
                              ANSWER AND AFFIRMATIVE DEFENSES
Case 2:20-cv-01437-ODW-AS Document 41 Filed 05/26/20 Page 17 of 35 Page ID #:570




    1        134. In response to Paragraph 134 of the Complaint, Defendant denies each
    2   allegation therein.
    3        135. In response to Paragraph 135 of the Complaint, Defendant denies each
    4   allegation therein.
    5        136. In response to Paragraph 136 of the Complaint, Defendant denies each
    6   allegation therein.
    7        137. In response to Paragraph 137 of the Complaint, Defendant denies each
    8   allegation therein.
    9        138. In response to Paragraph 138 of the Complaint, Defendant lacks
   10   knowledge or information that would support the truth of the allegations that
   11   Plaintiff attempted to commit suicide by an overdose of drugs and alcohol.
   12   Defendant denies each remaining allegation therein.
   13        139. In response to Paragraph 139 of the Complaint, Defendant denies each
   14   allegation therein.
   15        140. In response to Paragraph 140 of the Complaint, Defendant denies any
   16   Defendant caused any damage to Plaintiff, that she was abused or exploited by any
   17   Defendant, or the claimed need for extrication from any Defendant. Defendant
   18   further denies the existence of any photographs or text messages involving any of
   19   the Defendants, as alleged in the Complaint. Defendant denies each remaining
   20   allegation therein.
   21        141. In response to Paragraph 141 of the Complaint, Defendant denies each
   22   allegation therein, including any allegation that any of the Defendants in the
   23   Complaint “tormented” Plaintiff’s husband or called Plaintiff any names.
   24        142. In response to Paragraph 142 of the Complaint, Defendant denies each
   25   allegation.
   26        143. In response to Paragraph 143 of the Complaint, Defendant denies any
   27   alleged “abuses” or “deceptions.” Defendant lacks knowledge or information that
   28
                                                 16
                              ANSWER AND AFFIRMATIVE DEFENSES
Case 2:20-cv-01437-ODW-AS Document 41 Filed 05/26/20 Page 18 of 35 Page ID #:571




    1   would support the truth of the remaining allegations therein and, on that basis,
    2   denies each allegation.
    3        144. In response to Paragraph 144 of the Complaint, Defendant denies each
    4   allegation therein.
    5        145. In response to Paragraph 145 of the Complaint, Defendant denies each
    6   allegation therein.
    7        146. In response to Paragraph 146 of the Complaint, Defendant denies each
    8   allegation therein.
    9        147. In response to Paragraph 147 of the Complaint, Defendant is informed
   10   that Plaintiff moved from Ensenada to California. Defendant denies each remaining
   11   allegation.
   12        148. In response to Paragraph 148 of the Complaint, Defendant denies each
   13   allegation therein.
   14        149. In response to Paragraph 149 of the Complaint, Defendant denies each
   15   allegation therein.
   16        150. In response to Paragraph 150 of the Complaint, Defendant denies any
   17   alleged “brutal attacks.” Defendant lacks knowledge or information that would
   18   support the truth of the remaining allegations therein and, on that basis, denies each
   19   allegation.
   20        151. In response to Paragraph 151 of the Complaint, Defendant denies each
   21   allegation therein.
   22        152. In response to Paragraph 152 of the Complaint, Defendant lacks
   23   knowledge or information that would support the truth of the allegations that
   24   Plaintiff “called the San Diego police” and, on that basis, denies the allegation.
   25   Defendant denies each remaining allegation therein.
   26        153. In response to paragraph 153, Defendant denies any Defendant agreed
   27   to or represented that it had filed any marriage paperwork or made any “lies
   28
                                                  17
                              ANSWER AND AFFIRMATIVE DEFENSES
Case 2:20-cv-01437-ODW-AS Document 41 Filed 05/26/20 Page 19 of 35 Page ID #:572




    1   regarding their marital status. ” Defendant lacks knowledge or information that
    2   would support the truth of the remaining allegations therein and, on that basis,
    3   denies each allegation.
    4        154. In response to Paragraph 154 of the Complaint, Defendant denies the
    5   allegations therein.
    6        155. In response to Paragraph 155 of the Complaint, Defendant denies the
    7   allegations therein. Defendant denies Plaintiff’s characterizations of religious
    8   doctrine and the allegations therein. Defendant asserts First Amendment Rights
    9   regarding allegations as to religion and religious doctrine.
   10        156. In response to Paragraph 156 of the Complaint, Defendants denies the
   11   allegations therein.
   12                             FIRST CLAIM FOR RELIEF
   13                              Violation of 18 U.S.C. § 1584
   14        157. In response to Paragraph 157, Defendant incorporates by reference
   15   each admission, denial, and allegation contained in Paragraphs 1 through 156
   16   herein.
   17        158. In response to Paragraph 158, this paragraph contains legal conclusions
   18   to which no response is required. To the extent any response is required, Defendant
   19   denies the each allegation therein.
   20        159. In response to Paragraph 159, this paragraph contains legal conclusions
   21   to which no response is required. To the extent any response is required, Defendant
   22   denies each allegation therein.
   23        160. In response to Paragraph 160 of the Complaint, Defendant denies each
   24   allegation.
   25        161. In response to Paragraph 161 of the Complaint, Defendant denies each
   26   allegation.
   27

   28
                                                  18
                               ANSWER AND AFFIRMATIVE DEFENSES
Case 2:20-cv-01437-ODW-AS Document 41 Filed 05/26/20 Page 20 of 35 Page ID #:573




    1        162. In response to Paragraph 162 of the Complaint, Defendant denies each
    2   allegation.
    3        163. In response to Paragraph 163 of the Complaint, Defendant denies each
    4   allegation.
    5        164. In response to Paragraph 164 of the Complaint, Defendant denies each
    6   allegation.
    7        165. In response to Paragraph 165 of the Complaint, Defendant denies each
    8   allegation.
    9        166. In response to Paragraph 166 of the Complaint, Defendant denies each
   10   allegation therein.
   11        167. In response to Paragraph 167 of the Complaint, this Paragraph contains
   12   legal assertions which do not require an answer. To the extent any response is
   13   required, Defendant denies each allegation therein.
   14                          SECOND CLAIM FOR RELIEF
   15                             Violation of 18 U.S.C. § 1589
   16        168. In response to Paragraph 168, Defendant incorporates by reference
   17   each admission, denial, and allegation contained in Paragraphs 1 through 167
   18   herein.
   19        169. In response to Paragraph 169 of the Complaint, Defendant denies each
   20   allegation.
   21        170. In response to Paragraph 170 of the Complaint, this Paragraph contains
   22   legal assertions which do not require an answer. To the extent any response is
   23   required, Defendant denies each allegation therein.
   24        171. In response to Paragraph 171 of the Complaint, Defendant denies each
   25   allegation.
   26

   27

   28
                                                19
                              ANSWER AND AFFIRMATIVE DEFENSES
Case 2:20-cv-01437-ODW-AS Document 41 Filed 05/26/20 Page 21 of 35 Page ID #:574




    1        172. In response to Paragraph 172 of the Complaint, Defendant contends
    2   that no response is required as this Cause of Action is not directed at Defendant. To
    3   the extent any response is required, Defendant denies each allegation therein.
    4        173. In response to Paragraph 173 of the Complaint, Defendant denies each
    5   allegation.
    6        174. In response to Paragraph 174 of the Complaint, Defendant denies each
    7   allegation.
    8        175. In response to Paragraph 175 of the Complaint, Defendant denies each
    9   allegation therein.
   10        176. In response to Paragraph 176 of the Complaint, this Paragraph contains
   11   legal assertions which do not require an answer. To the extent any response is
   12   required, Defendant denies each allegation therein.
   13                            THIRD CLAIM FOR RELIEF
   14                             Violation of 18 U.S.C. § 1590
   15        177. In response to Paragraph 177, Defendant incorporates by reference
   16   each admission, denial, and allegation contained in Paragraphs 1 through 176
   17   herein.
   18        178. In response to Paragraph 178 of the Complaint, Defendant denies each
   19   allegation.
   20        179. In response to Paragraph 179 of the Complaint, this Paragraph contains
   21   legal assertions which do not require an answer. To the extent any response is
   22   required, Defendant denies each allegation therein.
   23        180. In response to Paragraph 180 of the Complaint, Defendant denies each
   24   allegation.
   25        181. In response to Paragraph 181 of the Complaint, Defendant denies each
   26   allegation.
   27

   28
                                                 20
                              ANSWER AND AFFIRMATIVE DEFENSES
Case 2:20-cv-01437-ODW-AS Document 41 Filed 05/26/20 Page 22 of 35 Page ID #:575




    1        182. In response to Paragraph 182 of the Complaint, Defendant denies each
    2   allegation.
    3        183. In response to Paragraph 183 of the Complaint, Defendant denies each
    4   allegation.
    5        184. In response to Paragraph 184 of the Complaint, Defendant denies each
    6   allegation therein.
    7        185. In response to Paragraph 185 of the Complaint, this Paragraph contains
    8   legal assertions which do not require an answer. To the extent any response is
    9   required, Defendant denies each allegation therein.
   10                             FOURTH CLAIM FOR RELIEF
   11                         Conspiracy in Violation of 18 U.S.C. § 1594
   12        186. In response to Paragraph 186, Defendant incorporates by reference
   13   each admission, denial, and allegation contained in Paragraphs 1 through 185
   14   herein.
   15        187. In response to Paragraph 187 of the Complaint, Defendant denies each
   16   allegation therein.
   17        188. In response to Paragraph 188 of the Complaint, this Paragraph contains
   18   legal assertions which do not require an answer. To the extent any response is
   19   required, Defendant denies each allegation therein.
   20        189. In response to Paragraph 189 of the Complaint, Defendant denies each
   21   allegation therein.
   22        190. In response to Paragraph 190 of the Complaint, Defendant denies each
   23   allegation therein.
   24        191. In response to Paragraph 191of the Complaint, Defendant denies each
   25   allegation therein.
   26        192. In response to Paragraph 192 of the Complaint, the final sentence of the
   27   paragraph is a legal assertion which does not require an answer. To the extent any
   28
                                                  21
                                ANSWER AND AFFIRMATIVE DEFENSES
Case 2:20-cv-01437-ODW-AS Document 41 Filed 05/26/20 Page 23 of 35 Page ID #:576




    1   response is required, the allegations are denied. Defendant denies the remaining
    2   allegations therein.
    3        193. In response to Paragraph 193 of the Complaint, Defendant denies each
    4   allegation therein.
    5        194. In response to Paragraph 194 of the Complaint, this Paragraph contains
    6   legal assertions which do not require an answer. To the extent any response is
    7   required, Defendant denies each allegation therein.
    8                            FIFTH CLAIM FOR RELIEF
    9                            Violation of 18 U.S.C. § 1590(b)
   10        195. In response to Paragraph 195, Defendant incorporates by reference
   11   each admission, denial, and allegation contained in Paragraphs 1 through 194
   12   herein.
   13        196. In response to Paragraph 196 of the Complaint, Defendant denies each
   14   allegation.
   15        197. In response to Paragraph 197 of the Complaint, Defendant denies each
   16   allegation.
   17        198. In response to Paragraph 198 of the Complaint, Defendant denies each
   18   allegation.
   19        199. In response to Paragraph 199 of the Complaint, Defendant denies each
   20   allegation.
   21        200. In response to Paragraph 200, Defendant denies each allegation therein.
   22        201. In response to Paragraph 201 of the Complaint, Defendant denies each
   23   allegation.
   24        202. In response to Paragraph 202 of the Complaint, this Paragraph contains
   25   legal assertions which do not require an answer. To the extent any response is
   26   required, Defendant denies each allegation therein.
   27

   28
                                                22
                               ANSWER AND AFFIRMATIVE DEFENSES
Case 2:20-cv-01437-ODW-AS Document 41 Filed 05/26/20 Page 24 of 35 Page ID #:577




    1        203. In response to Paragraph 203 of the Complaint, Defendant denies each
    2   allegation therein.
    3        204. In response to Paragraph 204 of the Complaint, this Paragraph contains
    4   legal assertions which do not require an answer. To the extent any response is
    5   required, Defendant denies each allegation therein.
    6                            SIXTH CLAIM FOR RELIEF
    7                            Violation of 18 U.S.C. § 1593A
    8        205. In response to Paragraph 205, Defendant incorporates by reference
    9   each admission, denial, and allegation contained in Paragraphs 1 through 204
   10   herein.
   11        206. In response to Paragraph 206 of the Complaint, Defendant denies each
   12   allegation therein.
   13        207. In response to Paragraph 207 of the Complaint, this Paragraph contains
   14   legal assertions which do not require an answer. To the extent any response is
   15   required, Defendant denies each allegation therein.
   16        208. In response to Paragraph 208 of the Complaint, Defendant denies each
   17   allegation therein.
   18        209. In response to Paragraph 209 of the Complaint, Defendant denies each
   19   allegation therein.
   20        210. In response to Paragraph 210 of the Complaint, Defendant each
   21   allegation therein.
   22        211. In response to Paragraph 211 of the Complaint, Defendant denies each
   23   allegation therein.
   24        212. In response to Paragraph 212 of the Complaint, Defendant denies each
   25   allegation therein.
   26

   27

   28
                                                23
                              ANSWER AND AFFIRMATIVE DEFENSES
Case 2:20-cv-01437-ODW-AS Document 41 Filed 05/26/20 Page 25 of 35 Page ID #:578




    1        213. In response to Paragraph 213 of the Complaint, this Paragraph contains
    2   legal assertions which do not require an answer. To the extent any response is
    3   required, the allegations are denied.
    4                          SEVENTH CLAIM FOR RELIEF
    5                          Violation of 29 U.S.C. § 201 et. seq.
    6        214. In response to Paragraph 214, Defendant incorporates by reference
    7   each admission, denial, and allegation contained in Paragraphs 1 through 213
    8   herein.
    9        215. In response to Paragraph 215 of the Complaint, this Paragraph contains
   10   legal assertions which do not require a response. To the extent any response is
   11   required, Defendant denies each allegation therein.
   12        216. In response to Paragraph 216 of the Complaint, the allegations
   13   regarding the application of 29 U.S.C. §203(d), the definition of an employee and
   14   employer, and the legal conclusions regarding payment of wages are legal
   15   conclusions, to which no response is required. To the extent any response is
   16   required, Defendant denies each allegation therein. Defendant denies each
   17   remaining allegation therein.
   18        217. In response to Paragraph 217 of the Complaint, Defendant denies each
   19   allegation therein.
   20        218. In response to Paragraph 218 of the Complaint, Defendant denies each
   21   allegation therein.
   22        219. In response to Paragraph 219 of the Complaint, Defendant denies each
   23   allegation therein.
   24        220. In response to Paragraph 220 of the Complaint, Defendant denies each
   25   allegation.
   26

   27

   28
                                                24
                              ANSWER AND AFFIRMATIVE DEFENSES
Case 2:20-cv-01437-ODW-AS Document 41 Filed 05/26/20 Page 26 of 35 Page ID #:579




    1        221. In response to Paragraph 221 of the Complaint, this Paragraph contains
    2   legal conclusions, to which no response is required. To the extent any response is
    3   required, Defendant denies each allegation therein.
    4                           EIGHTH CLAIM FOR RELIEF
    5                         Violation of the California Labor Code
    6        222. In response to Paragraph 222, Defendant incorporates by reference
    7   each admission, denial, and allegation contained in Paragraphs 1 through 221
    8   herein.
    9        223. In response to Paragraph 223 of the Complaint, this Paragraph contains
   10   legal assertions which do not require a response. To the extent any response is
   11   required, Defendant denies each allegation therein.
   12        224. In response to Paragraph 224 of the Complaint, this Paragraph contains
   13   legal assertions which do not require a response. To the extent any response is
   14   required, Defendant denies each allegation therein.
   15        225. In response to Paragraph 225 of the Complaint, Defendant denies each
   16   allegation.
   17        226. In response to Paragraph 226 of the Complaint, Defendant denies each
   18   allegation therein.
   19        227. In response to Paragraph 227 of the Complaint, Defendant denies each
   20   allegation therein.
   21        228. In response to Paragraph 228 of the Complaint, Defendant denies each
   22   allegation therein.
   23        229. In response to Paragraph 229 of the Complaint, Defendant denies each
   24   allegation therein.
   25        230. In response to Paragraph 230 of the Complaint, this Paragraph contains
   26   legal conclusions, to which no response is required. To the extent any response is
   27   required, denies each allegation therein.
   28
                                                    25
                              ANSWER AND AFFIRMATIVE DEFENSES
Case 2:20-cv-01437-ODW-AS Document 41 Filed 05/26/20 Page 27 of 35 Page ID #:580




    1                            NINTH CLAIM FOR RELIEF
    2                           Violation Act 18 U.S.C. § 1962(c)
    3        231. In response to Paragraph 231, Defendant incorporates by reference
    4   each admission, denial, and allegation contained in Paragraphs 1 through 230
    5   herein.
    6        232. In response to Paragraph 232 of the Complaint, this Paragraph contains
    7   legal assertions which do not require a response. To the extent any response is
    8   required, Defendant denies each allegation therein.
    9        233. In response to Paragraph 233 of the Complaint, this Paragraph contains
   10   legal assertions which do not require a response. To the extent any response is
   11   required, Defendant denies each allegation therein.
   12        234. In response to Paragraph 234 of the Complaint, Defendant denies each
   13   allegation therein.
   14        235. In response to Paragraph 235 of the Complaint, Defendant denies each
   15   allegation therein.
   16        236. In response to Paragraph 236 of the Complaint, Defendant denies each
   17   allegation therein.
   18        237. In response to Paragraph 237 of the Complaint, Defendant denies each
   19   allegation therein.
   20        238. In response to Paragraph 238 of the Complaint, Defendant denies each
   21   allegation therein.
   22        239. In response to Paragraph 239 of the Complaint, Defendant denies each
   23   allegation therein.
   24        240. In response to Paragraph 240 of the Complaint, Defendant denies each
   25   allegation therein.
   26        241. In response to Paragraph 241 of the Complaint, Defendant denies each
   27   allegation therein.
   28
                                                26
                              ANSWER AND AFFIRMATIVE DEFENSES
Case 2:20-cv-01437-ODW-AS Document 41 Filed 05/26/20 Page 28 of 35 Page ID #:581




    1        242. In response to Paragraph 242 of the Complaint, Defendant denies each
    2   allegation therein.
    3        243. In response to Paragraph 243 of the Complaint, Defendant denies each
    4   allegation therein.
    5        244. In response to Paragraph 244of the Complaint, Defendant denies each
    6   allegation therein.
    7        245. In response to Paragraph 245 of the Complaint, Defendant denies each
    8   allegation therein.
    9        246. In response to Paragraph 246 of the Complaint, this Paragraph contains
   10   legal conclusions, to which no response is required. To the extent that any response
   11   is required, Defendant denies each allegation therein.
   12        247. In response to Paragraph 247 of the Complaint, Defendant denies each
   13   allegation.
   14        248. In response to Paragraph 248 of the Complaint, this Paragraph contains
   15   legal conclusions, to which no response is required. To the extent that any response
   16   is required, Defendant denies each allegation therein.
   17                            TENTH CLAIM FOR RELIEF
   18                         Violation of Cal. Civ. Code § 1708.5
   19        249. In response to Paragraph 249, Defendant incorporates by reference
   20   each admission, denial, and allegation contained in Paragraphs 1 through 248
   21   herein.
   22        250. In response to Paragraph 250 of the Complaint, this Paragraph contains
   23   legal conclusions, to which no response is required. To the extent a response is
   24   required, Defendant denies each allegation therein.
   25        251. In response to Paragraph 251 of the Complaint, this Paragraph contains
   26   legal conclusions, to which no response is required. To the extent a response is
   27   required, Defendant denies each allegation therein.
   28
                                                 27
                              ANSWER AND AFFIRMATIVE DEFENSES
Case 2:20-cv-01437-ODW-AS Document 41 Filed 05/26/20 Page 29 of 35 Page ID #:582




    1        252. In response to Paragraph 252 of the Complaint, Defendant denies each
    2   allegation therein.
    3        253. In response to Paragraph 253 of the Complaint, this Paragraph contains
    4   legal conclusions, to which no response is required. To the extent any response is
    5   required, Defendant denies each allegation therein.
    6        254. In response to Paragraph 254 of the Complaint, Defendant denies each
    7   allegation therein.
    8        255. In response to Paragraph 255 of the Complaint, Defendant denies each
    9   allegation therein.
   10        256. In response to Paragraph 256 of the Complaint, Defendant denies each
   11   allegation therein.
   12        257. In response to Paragraph 257 of the Complaint, Defendant denies each
   13   allegation therein.
   14        258. In response to Paragraph 258 of the Complaint, Defendant denies each
   15   allegation therein.
   16        259. In response to Paragraph 259 of the Complaint, this Paragraph contains
   17   legal conclusions, to which no response is required. To the extent any response is
   18   required, Defendant denies each allegation therein.
   19                         ELEVENTH CLAIM FOR RELIEF
   20                           Violation of Cal. Civ. Code § 52.4
   21        260. In response to Paragraph 260, Defendant incorporates by reference
   22   each admission, denial, and allegation contained in Paragraphs 1 through 259
   23   herein.
   24        261. In response to Paragraph 261 of the Complaint, this Paragraph contains
   25   legal conclusions, to which no response is required. To the extent a response is
   26   required, Defendant denies each allegation therein.
   27

   28
                                                 28
                              ANSWER AND AFFIRMATIVE DEFENSES
Case 2:20-cv-01437-ODW-AS Document 41 Filed 05/26/20 Page 30 of 35 Page ID #:583




    1        262. In response to Paragraph 262 of the Complaint, this Paragraph contains
    2   legal conclusions, to which no response is required. To the extent a response is
    3   required, Defendant denies each allegation therein.
    4        263. In response to Paragraph 263 of the Complaint, Defendant denies each
    5   allegation therein.
    6        264. In response to Paragraph 264 of the Complaint, this Paragraph contains
    7   legal conclusions, to which no response is required. To the extent a response is
    8   required, Defendant denies each allegation therein.
    9        265. In response to Paragraph 265 of the Complaint, Defendant denies each
   10   allegation therein.
   11        266. In response to Paragraph 266 of the Complaint, Defendant denies each
   12   allegation therein.
   13        267. In response to Paragraph 267 of the Complaint, Defendant denies each
   14   allegation therein.
   15         268. In response to Paragraph 268 of the Complaint, Defendant denies each
   16   allegation therein.
   17         269. In response to Paragraph 269 of the Complaint, Defendant denies each
   18   allegation therein.
   19         270. In response to Paragraph 270 of the Complaint, this Paragraph contains
   20   legal conclusions, to which no response is required. To the extent any response is
   21   required, Defendant denies each allegation therein.
   22                                PRAYER FOR RELIEF
   23         Plaintiff’s prayer for relief does not contain any allegations to which a response
   24 is required. To the extent a response is required, Defendant denies that Plaintiff is

   25 entitled to any of the relief sought in her prayer for relief and denies that Plaintiff is

   26 entitled to any relief whatsoever.

   27

   28
                                                  29
                              ANSWER AND AFFIRMATIVE DEFENSES
Case 2:20-cv-01437-ODW-AS Document 41 Filed 05/26/20 Page 31 of 35 Page ID #:584




    1                             AFFIRMATIVE DEFENSES
    2        Defendant alleges each of the following affirmative defenses to each and every
    3 cause of action asserted against him and to each of the acts and/or omissions with

    4 which Defendant is charged in the Complaint. Defendant hereby alleges the following

    5 affirmative defenses without assuming the burden of proof for such where the burden

    6 of defense is not by law upon Defendant.

    7                          FIRST AFFIRMATIVE DEFENSE
    8                                (Statute of Limitations)
    9        1.     Plaintiff’s Complaint, and all causes of action alleged therein, are barred
   10 by the applicable statute of limitations.

   11                        SECOND AFFIRMATIVE DEFENSE
   12                                        (Estoppel)
   13        2.     Defendant is informed and believes, and thereon alleges, that the
   14 Complaint and that each and every purported cause of action set forth therein, are

   15 barred by the doctrine of estoppel.

   16                         THIRD AFFIRMATIVE DEFENSE
   17                                        (Waiver)
   18        3.     Defendant is informed and believes, and thereon alleges, that the
   19 Complaint, and that each and every purported cause of action set forth therein, are

   20 barred by the doctrine of waiver.

   21                        FOURTH AFFIRMATIVE DEFENSE
   22                                         (Laches)
   23        4.     Defendant is informed and believes, and thereon alleges, that the
   24 Complaint, and that each and every purported cause of action set forth therein, are

   25 barred by the doctrine of laches.

   26

   27

   28
                                                  30
                             ANSWER AND AFFIRMATIVE DEFENSES
Case 2:20-cv-01437-ODW-AS Document 41 Filed 05/26/20 Page 32 of 35 Page ID #:585




    1                          FIFTH AFFIRMATIVE DEFENSE
    2                                (Failure to State a Claim)
    3        5.     The Complaint fails to state facts sufficient to constitute a cause of action
    4 against Defendant specifically.

    5                          SIXTH AFFIRMATIVE DEFENSE
    6                                    (Unclean Hands)
    7        6.     Defendant is informed and believes, and thereon alleges, that by virtue
    8 of the unlawful, careless, negligent, fraudulent, misrepresentative and/or wrongful
    9 conduct of Plaintiff, Plaintiff is barred from recovering against Defendant by the

   10 equitable doctrine of unclean hands.

   11                       SEVENTH AFFIRMATIVE DEFENSE
   12                                 (Speculative Damages)
   13        7.     To the extent that Plaintiff suffered any damages, Plaintiff’s recovery is
   14 barred or. Reduced, as such damages are uncertain or speculative so as to bar any

   15 recovery.

   16                         EIGTH AFFIRMATIVE DEFENSE
   17                                      (Uncertainty)
   18        8.     Plaintiff’s Complaint, and each and every purported cause of action set
   19 forth therein, are barred because the claims purportedly asserted therein are uncertain.

   20                         NINTH AFFIRMATIVE DEFENSE
   21                           (No Subject Matter Jurisdiction)
   22        9.     Plaintiff’s Complaint cannot establish subject matter jurisdiction, and
   23 thus Plaintiff is barred from recovery.

   24                         TENTH AFFIRMATIVE DEFENSE
   25                                     (No Causation)
   26        10.    Plaintiff’s Complaint, and all causes of action alleged therein, are barred,
   27 in whole or in part, because the Complaint alleges no facts showing that any losses,

   28
                                                  31
                              ANSWER AND AFFIRMATIVE DEFENSES
Case 2:20-cv-01437-ODW-AS Document 41 Filed 05/26/20 Page 33 of 35 Page ID #:586




    1 damages, claims or liability Plaintiff may have sustained was caused by Defendant’s

    2 alleged acts or omissions.

    3                       ELEVENTH AFFIRMATIVE DEFENSE
    4                                 (Third-Party Liability)
    5        11.    Plaintiff’s Complaint, and each and every purported cause of action set
    6 forth therein, are barred, in whole or in part, to the extent the actions that purportedly

    7 caused damage to Plaintiff were performed by third parties or other parties over whom

    8 Defendant is not responsible and over which Defendant has no control.
    9                        TWELFTH AFFIRMATIVE DEFENSE
   10                       (Failure to State a Claim for Attorney Fees)
   11        12.    Plaintiff has failed to state facts sufficient for an award of attorneys’ fees.
   12                     THIRTEENTH AFFIRMATIVE DEFENSE
   13                                        Good Faith
   14        13.    All acts done by Defendant were performed fairly, in good faith and for
   15 a lawful purpose, and were reasonable and justified under the circumstances

   16                      FOURTEENTH AFFIRMATIVE DEFENSE
   17                                (Ministerial Exception)
   18        14.    Plaintiff’s claims are barred by doctrine of ministerial exception/
   19                      FIFTEENTH AFFIRMATIVE DEFENSE
   20                           (Ecclesiastical Abstention Doctrine)
   21        15.    Plaintiff’s claims are barred by the ecclesiastical abstention doctrine.
   22                      SIXTEENTH AFFIRMATIVE DEFENSE
   23                          (Intervening and Superseding Acts)
   24        16.    The damages or losses alleged sustained by Plaintiff, if any, were the
   25 direct and proximate result of intervening and superseding actions on the part of other

   26 parties, and not Defendants, barring Plaintiff’s recovery from Defendants.

   27

   28
                                                   32
                              ANSWER AND AFFIRMATIVE DEFENSES
Case 2:20-cv-01437-ODW-AS Document 41 Filed 05/26/20 Page 34 of 35 Page ID #:587




    1                     SEVETEENTH AFFIRMATIVE DEFENSE
    2                          (Right to Raise Additional Defenses)
    3         17.   Defendant reserves the right to amend and/or supplement the averments
    4 to its Answer and Affirmative Defenses, and raise and assert all pertinent defenses

    5 ascertained through investigation, and after discovery has begun and additional facts

    6 and information become available.

    7                                REQUEST FOR RELIEF
    8 WHEREFORE, Defendant prays for judgment against Plaintiff as follows:
    9         1.    The Plaintiff takes nothing by way of her Complaint;
   10         2.    That Plaintiff’s Complaint be dismissed with prejudice and judgment
   11               entered in favor of Defendant;
   12         3.    That Defendants be awarded costs of suit incurred in this action;
   13         4.    That Defendant be awarded Attorneys’ Fees to the extent allowed by
   14               law; and
   15         For such further relief the Court deems fair and just
   16                                      JURY DEMAND
   17         Pursuant to Federal Rule of Civil Procedure 38(b), Defendant demands a trial
   18 by jury for all issues so triable.

   19
        DATED: May 19, 2020                        BROWN, NERI, SMITH & KHAN LLP
   20

   21                                              By:   /s/ Geoffrey A. Neri
                                                           Geoffrey A. Neri
   22
                                                   Jose Hernandez, Silverio Coronado,
   23                                              Aurelio Zavaleta, Uzziel Joaquin,
   24
                                                   Jonathan Mendoza, David Mendoza,
                                                   Benjamin Joaquin and Jose Luis
   25                                              Estrada

   26

   27

   28
                                                 33
                               ANSWER AND AFFIRMATIVE DEFENSES
Case 2:20-cv-01437-ODW-AS Document 41 Filed 05/26/20 Page 35 of 35 Page ID #:588




    1                           CERTIFICATE OF SERVICE
    2        I hereby certify that all counsel of record who are deemed to have consented
    3 to electronic service are being served with a copy of this document via the Court’s

    4 CM/ECF system on May 19, 2020.

    5
        DATED: May 19, 2020                      BROWN, NERI, SMITH & KHAN LLP
    6
                                                 By:    /s/ Geoffrey A. Neri
    7                                                            Geoffrey A. Neri
    8
    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                              1
                                    CERTIFICATE OF SERVICE
